Citation Nr: 0327135	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran 
had active service from March 1945 to August 1948.  He died 
in October 1996.

This appeal initially arose from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  The RO 
denied entitlement to service connection for the cause of the 
veteran's death.  Additionally, the RO determined that the 
appellant was not eligible for dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
and denied entitlement to accrued benefits.  The claimant 
appealed that portion of the rating decision wherein the RO 
denied entitlement to service connection for the cause of the 
veteran's death, and accrued benefits.

In a decision dated in June 1999, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
the cause of the veteran's death, and to accrued benefits.  
The claimant appealed that portion of the decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death to the United States Court of 
Appeals for Veterans Claims (CAVC).

In September 2000, the CAVC issued a memorandum decision, 
affirming the Board's decision denying the appellant's claim 
for service connection for the cause of the veteran's death.  
The CAVC deemed the appellant's claim for accrued benefits to 
be abandoned.

In a December 2000 order, the CAVC ordered the Secretary of 
VA to show cause why the Board's June 1999 decision should 
not be vacated and remanded, in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In January 2001, the VA Secretary responded by noting that 
the VCAA might have potential applicability to the 
appellant's claim for service connection for the cause of the 
veteran's death, and moved for a partial remand.  The VA 
Secretary argued that the appellant had abandoned her claim 
for accrued benefits.

In an order dated in March 2001, the CAVC deemed the 
appellant's claim for accrued benefits abandoned.  The CAVC 
remanded the issue of service connection for the cause of the 
veteran's death.  The CAVC pointed out that unless Congress 
provided otherwise, where a statute or regulation changes 
during the appellate process, the version more favorable to 
the claimant shall apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The CAVC also pointed out that it was 
not its function to determine in the first instance which 
version of a law was more favorable to a claimant.  Baker v. 
West, 11 Vet. App. 163 (1998).

The CAVC remanded the case to the Board for further appellate 
review consistent with its order.

In February 2002 the Board denied entitlement to service 
connection for the cause of the veteran's death.  

In a November 2002 joint remand the VA Office of the General 
Counsel and the veteran's representative requested that the 
CAVC vacate the February 2002 decision for noncompliance of 
full and adequate notice of VCAA and the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The CAVC 
granted the request in December 2002, and remanded the case 
to the Board for compliance with the directives that were 
specified by the CAVC to include consideration of the 
applicability of the VCAA.

In April 2003 the Board remanded this case to the RO for 
compliance of full and adequate notice of VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The case is once more before the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

A comprehensive review of the record shows that the veteran 
died in October 1996 at the age of 77 due to or as a 
consequence of arrhythmia, ischemic cardiomyopathy.  The 
antecedent cause was given as intestinal obstruction 
secondary to chronic carcinoma.  The underlying cause was 
given as chronic renal insufficiency.  Pulmonary tuberculosis 
was listed as a condition contributing to death, but not 
related to the cause.

At the time of the vetearn's death, service connection was in 
effect for inactive pulmonary tuberculosis, rated as 
noncompensably disabling for many years.

In October 1997 a VA tuberculosis board review report shows 
the veteran's medical records including pertinent private 
chest x-ray films were reviewed in order to assess whether 
the veteran's service-connected pulmonary tuberculosis 
contributed to the cause of the of death in any material 
fashion.  

Following a review of the record it was opined by the 
chairman of the tuberculosis board that the veteran's 
tuberculosis was "minimal and therefore could have 
contributed very little to the final demise of the patient, 
if at all."  The impression was pulmonary tuberculosis, 
inactive at time of death, Stage IV.

The appellant, claiming as the deceased veteran's widow, and 
her representative argue that the conflicting facts of this 
case warrant a review of the evidence and an opinion from an 
independent medical expert.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.901(d), 20.902 (2002).  

The Board notes that in affording this appellant every 
equitable consideration, obtaining an opinion from an 
independent medical examiner may prove helpful to her claim.

Importantly, the Board notes that in October 1997 a VA 
tuberculosis board reviewed pertinent chest x-ray films which 
are not currently of record.  

In order to obtain a complete record for review by an 
independent medical examiner this case must be remanded to 
VBA AMC in order to obtain the outstanding pertinent private 
medical records and diagnostic work-ups.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should make the necessary 
arrangements to obtain the outstanding 
chest x-ray films from the private 
medical sources noted in the October 1997 
VA tuberculosis report, as well as any 
sputum and culture stains and the 
complete terminal hospitalization records 
from James L. Gordon Memorial Hospital.  
Any obtained records must be associated 
with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


